The writ of error in this case was properly refused, regardless of the erroneous construction placed by the Court of Civil Appeals on Art. 2007 of the Revised Statutes. Plaintiff in error could not be heard to challenge the right of the court to determine the issue made by a plea of privilege and a controverting affidavit, after entering into an agreement in writing that the court should vacate a certain judgment against him, and thereafter hear and determine the question presented by the plea and the controverting affidavit thereto. Motion for rehearing is therefore overruled. *Page 403